Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 9th, 2021, claims 1-4, 9, 13-15, and 17-20 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 12, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau (US 20190263417 A1) in view of Phan et al. (US 20200057956 A1) and Mehta et al. (US 20170161614 A1).
In regards to claim 1, Rau teaches a computer implemented method of predicting a risk of an accident, the method comprises computing by a processing device an anomaly score based on sensor data to obtain a series of anomaly scores (with parameters read by sensors such as acceleration/deceleration, swerve measurements) (Paragraphs 55, 57), and further processing the anomaly score to limit a processed anomaly score below a predetermined value (Paragraph 86).  Thereafter calculating an accident risk score at time of prediction by using a series of processed anomaly anomalies are data points that are few and different. An isolation forest algorithm can isolate observations by randomly selecting a feature and then randomly selecting a split value between the maximum and minimum values of the selected feature (predetermined anomaly values/thresholds). Accordingly, an anomaly score can be calculated as the number of conditions required to separate a given observation. The isolation forest algorithm constructs the separation by creating isolation trees (e.g., random decision trees). Then, the system calculates a score as a path length to isolate the observation (risk scores) (Paragraph 59, 85).  Rau lastly teaches the outputting a prediction result based on the accident risk score (Paragraphs 50, 51, 86).
Furthermore, Rau teaches machine learning systems in accordance with embodiments can receive vehicle driver data from a vehicle telematics device to identify baseline driver behavior and/or anomalies in the vehicle driver data. The machine learning system 300 includes vehicle driver data 302. The vehicle driver data 302 can include a variety of information such as speeding 304, hard acceleration 306, hard deceleration 308, and/or swerving 310, which is evidence about a driver's driving behavior or habits (measured behavioral anomalies). An unsupervised machine learning classifier 312 can receive information as input and use it to generate a label 314. In some embodiments, label 314 can indicate anomalies in vehicle driver data such as labeling the data according to a binary decision (e.g., SAME or DIFFERENT). In various embodiments, SAME labels can indicate SAFE driver actions and/or DIFFERENT labels can indicate UNSAFE driver actions (Paragraphs 55, 58).  Rau goes to elaborate the anomalies are collected in the form of data points which can generally indicate safe or unsafe driver behavior. While an individual unsafe data point may not indicate a risky driver, a collection of unsafe data points can start to indicate a risk (Paragraph 55) [THIS IS INDICATIVE THAT JUST ONE INSTANCE/POINT DOES NOT DETERMINE CONFIRMED ABNORMAL BEHAVIOR, BUT A COLLECTION OF POINTS/CONSECUTIVE ABNORMAL BEHAVIOR DETERMINES THE CALCULATED THE ANOMALY RISKS].
Rau fails to teach an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the accident.  Phan on the other hand teaches anomaly behavior that is outside of a defined norm that constitutes normal behavior. In an embodiment, anomaly detection algorithm is based on a probabilistic graphical model, and may detect anomalies with higher accuracy and fewer false alarms.  The system and/or method of the present disclosure, for example, reduces maintenance cost for example, incurred in vessel monitoring, increases asset utilization, prevents unexpected equipment breakdowns by identifying anomalous conditions that can lead to accidents (Paragraph 17; Fig 4);  by detecting continuous abnormal behavior by a driver within a time window, to which an accident may be prevented would indicate that the determination period of the anomaly scores are determined within the window prior to a potential accident.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Phan’s teaching with Rau’s teaching in order to accurately determine and predict anomaly scores to a drivers behavior prior to an accident.
Rau modified does not explicitly disclose the accident risk calculations being geared specifically to a car accident.  However, Mehta teaches "actual risk" refers to the actual occurrence of one or more emergencies corresponding to a defined emergency, a defined geographic area, and a defined time period. For example, a risk prediction for the number of car accidents in county C during the first week of January may be 85 emergency calls or requests, while the actual risk based on information collected during this period may be 46 emergency calls or requests. The difference or ratio between a risk prediction and its corresponding actual risk may be used to calculate an accuracy score for the risk prediction. The accuracy of a prediction model may also be assessed by calculating fit error through comparing the risk prediction with the actual risk (e.g. actual emergency data) (Paragraph 35).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mehta’s teaching with Rau modified’s teaching via Phan’s teaching of an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the accident in order to accurately determine the risk of a potential car accident accordingly.

In regards to claim 9, Rau teaches the prediction result indicates a presence or an extent of a risk of occurring an accident in response to a detection condition related to the accident risk score being satisfied, the detection condition being set in relation to a statistic of accident risk scores calculated for a given set of sensor data (Paragraph 51, 52).
In regards to claim 10, Rau teaches the anomaly score being computed by using a general model for generating a general anomaly score and a specific model for generating a specific anomaly score, the specific model being trained with a set of sensor data related to a specific individual (Paragraphs 58, 74 ; Figure 8; Figure 10).
In regards to claim 12, Rau teaches the accident being a traffic accident and the sensor data (from vector support machines) including a vector including vehicle speed and steering angle (Paragraphs 39, 51, 58, 62).
In regards to claim 13, Rau teaches a computer system for predicting a risk of an accident, by executing program instructions stored on tangible memory (Paragraphs 38, 40, 42), the system comprises computing by a processing device an anomaly score based on sensor data to obtain a series of anomaly scores (with parameters read by sensors such as acceleration/deceleration, swerve measurements) (Paragraphs 55, 57), and further processing the anomaly score to limit a processed anomaly score below a predetermined value (Paragraph 86).  Thereafter calculating an accident risk score at time of prediction by using a series of processed anomaly scores up to the time of the prediction.  Rau specifically articulates this by disclosing an isolation forest is one technique, among others, to detect data anomalies (e.g., "different" data, outliers, etc.). Isolation forests are based on the fact that anomalies are data points that are few and different. An isolation forest algorithm can isolate observations by randomly selecting a feature and then randomly selecting a split value between the maximum and minimum values of the selected feature (predetermined anomaly values/thresholds). Accordingly, an anomaly score can be calculated as the number of conditions required to separate a given observation. The isolation forest algorithm constructs the separation by creating isolation trees (e.g., random decision trees). Then, the 
Furthermore, Rau teaches machine learning systems in accordance with embodiments can receive vehicle driver data from a vehicle telematics device to identify baseline driver behavior and/or anomalies in the vehicle driver data. The machine learning system 300 includes vehicle driver data 302. The vehicle driver data 302 can include a variety of information such as speeding 304, hard acceleration 306, hard deceleration 308, and/or swerving 310, which is evidence about a driver's driving behavior or habits (measured behavioral anomalies). An unsupervised machine learning classifier 312 can receive information as input and use it to generate a label 314. In some embodiments, label 314 can indicate anomalies in vehicle driver data such as labeling the data according to a binary decision (e.g., SAME or DIFFERENT). In various embodiments, SAME labels can indicate SAFE driver actions and/or DIFFERENT labels can indicate UNSAFE driver actions (Paragraphs 55, 58).  Rau goes to elaborate the anomalies are collected in the form of data points which can generally indicate safe or unsafe driver behavior. While an individual unsafe data point may not indicate a risky driver, a collection of unsafe data points can start to indicate a risk (Paragraph 55) [THIS IS INDICATIVE THAT JUST ONE INSTANCE/POINT DOES NOT DETERMINE CONFIRMED ABNORMAL BEHAVIOR, BUT A COLLECTION OF POINTS/CONSECUTIVE ABNORMAL BEHAVIOR DTERMINES THE CALCULATED THE ANOMALY RISKS]. 
Rau fails to teach an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the accident.  Phan on the other hand teaches anomaly detection, for example, via learned sparse dependency graph, in one embodiment identifies asset behavior that is outside of a defined norm that constitutes normal behavior. In an embodiment, anomaly detection algorithm is based on a probabilistic graphical model, and may detect anomalies with higher accuracy and fewer false alarms.  The system and/or method of the present disclosure, for example, reduces maintenance cost for example, incurred in vessel monitoring, increases asset utilization, prevents unexpected equipment breakdowns by identifying anomalous conditions that can lead to accidents (Paragraph 17; Fig 4);  by detecting continuous abnormal behavior by a driver within a time 
Rau modified does not explicitly disclose the accident risk calculations being geared specifically to a car accident.  However, Mehta teaches "actual risk" refers to the actual occurrence of one or more emergencies corresponding to a defined emergency, a defined geographic area, and a defined time period. For example, a risk prediction for the number of car accidents in county C during the first week of January may be 85 emergency calls or requests, while the actual risk based on information collected during this period may be 46 emergency calls or requests. The difference or ratio between a risk prediction and its corresponding actual risk may be used to calculate an accuracy score for the risk prediction. The accuracy of a prediction model may also be assessed by calculating fit error through comparing the risk prediction with the actual risk (e.g. actual emergency data) (Paragraph 35).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mehta’s teaching with Rau modified’s teaching via Phan’s teaching of an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the accident in order to accurately determine the risk of a potential car accident accordingly.
In regards to claim 16, Rau teaches each processed anomaly score being generated by using a threshold with respect to the anomaly score, the threshold score being determined by a learning process (Paragraphs 71, 86).
In regards to claim 17, Rau teaches the computer system being an apparatus such as an in-vehicle computer system such as a vehicle telematics device (110).
In regards to claim 18, Rau teaches a computer program product for predicting a risk of an accident, by executing program instructions stored on tangible memory (Paragraphs 38, 40, 42), the system comprises computing by a processing device an anomaly score based on sensor data to obtain a series of anomaly scores (with parameters read by sensors such as acceleration/deceleration, swerve anomalies are data points that are few and different. An isolation forest algorithm can isolate observations by randomly selecting a feature and then randomly selecting a split value between the maximum and minimum values of the selected feature (predetermined anomaly values/thresholds). Accordingly, an anomaly score can be calculated as the number of conditions required to separate a given observation. The isolation forest algorithm constructs the separation by creating isolation trees (e.g., random decision trees). Then, the system calculates a score as a path length to isolate the observation (risk scores) (Paragraph 59, 85).  Rau lastly teaches the outputting a prediction result based on the accident risk score (Paragraphs 50, 51, 86). Furthermore, Rau teaches machine learning systems in accordance with embodiments can receive vehicle driver data from a vehicle telematics device to identify baseline driver behavior and/or anomalies in the vehicle driver data. The machine learning system 300 includes vehicle driver data 302. The vehicle driver data 302 can include a variety of information such as speeding 304, hard acceleration 306, hard deceleration 308, and/or swerving 310, which is evidence about a driver's driving behavior or habits (measured behavioral anomalies). An unsupervised machine learning classifier 312 can receive information as input and use it to generate a label 314. In some embodiments, label 314 can indicate anomalies in vehicle driver data such as labeling the data according to a binary decision (e.g., SAME or DIFFERENT). In various embodiments, SAME labels can indicate SAFE driver actions and/or DIFFERENT labels can indicate UNSAFE driver actions (Paragraphs 55, 58).  Rau goes to elaborate the anomalies are collected in the form of data points which can generally indicate safe or unsafe driver behavior. While an individual unsafe data point may not indicate a risky driver, a collection of unsafe data points can start to indicate a risk (Paragraph 55) [THIS IS INDICATIVE THAT JUST ONE INSTANCE/POINT DOES NOT DETERMINE CONFIRMED ABNORMAL BEHAVIOR, BUT A COLLECTION OF POINTS/CONSECUTIVE ABNORMAL BEHAVIOR DTERMINES THE CALCULATED THE ANOMALY RISKS].
during a time period just before the accident.  Phan on the other hand teaches anomaly detection, for example, via learned sparse dependency graph, in one embodiment identifies asset behavior that is outside of a defined norm that constitutes normal behavior. In an embodiment, anomaly detection algorithm is based on a probabilistic graphical model, and may detect anomalies with higher accuracy and fewer false alarms.  The system and/or method of the present disclosure, for example, reduces maintenance cost for example, incurred in vessel monitoring, increases asset utilization, prevents unexpected equipment breakdowns by identifying anomalous conditions that can lead to accidents (Paragraph 17; Fig 4);  by detecting continuous abnormal behavior by a driver within a time window, to which an accident may be prevented would indicate that the determination period of the anomaly scores are determined within the window prior to a potential accident.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Phan’s teaching with Rau’s teaching in order to accurately determine and predict anomaly scores to a drivers behavior prior to an accident.
Rau modified does not explicitly disclose the accident risk calculations being geared specifically to a car accident.  However, Mehta teaches "actual risk" refers to the actual occurrence of one or more emergencies corresponding to a defined emergency, a defined geographic area, and a defined time period. For example, a risk prediction for the number of car accidents in county C during the first week of January may be 85 emergency calls or requests, while the actual risk based on information collected during this period may be 46 emergency calls or requests. The difference or ratio between a risk prediction and its corresponding actual risk may be used to calculate an accuracy score for the risk prediction. The accuracy of a prediction model may also be assessed by calculating fit error through comparing the risk prediction with the actual risk (e.g. actual emergency data) (Paragraph 35).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mehta’s teaching with Rau modified’s teaching via Phan’s teaching of an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the accident in order to accurately determine the risk of a potential car accident accordingly.


Claims 2, 3, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau (US 20190263417 A1) in view of Phan et al. (US 20200057956 A1) and Mehta et al. (US 20170161614 A1) as applied above in claim 1, 13 and 18, in further view of Burge (US 20020111725 A1).
In regards to claim 2, Rau modified fails to teach the accident risk score being calculated by adding the processed anomaly scores up to the time of the prediction using a discount factor.  Burge on the other teaches the accident risk score being calculated by adding the processed anomaly/safety scores up to the time of the prediction using a discount factor (Paragraphs 202, 203).   Furthermore, Rau teaches machine learning systems in accordance with embodiments can receive vehicle driver data from a vehicle telematics device to identify baseline driver behavior and/or anomalies in the vehicle driver data. The machine learning system 300 includes vehicle driver data 302. The vehicle driver data 302 can include a variety of information such as speeding 304, hard acceleration 306, hard deceleration 308, and/or swerving 310, which is evidence about a driver's driving behavior or habits (measured behavioral anomalies). An unsupervised machine learning classifier 312 can receive information as input and use it to generate a label 314. In some embodiments, label 314 can indicate anomalies in vehicle driver data such as labeling the data according to a binary decision (e.g., SAME or DIFFERENT). In various embodiments, SAME labels can indicate SAFE driver actions and/or DIFFERENT labels can indicate UNSAFE driver actions (Paragraphs 55, 58).  Rau goes to elaborate the anomalies are collected in the form of data points which can generally indicate safe or unsafe driver behavior. While an individual unsafe data point may not indicate a risky driver, a collection of unsafe data points can start to indicate a risk (Paragraph 55) [THIS IS INDICATIVE THAT JUST ONE INSTANCE/POINT DOES NOT DETERMINE CONFIRMED ABNORMAL BEHAVIOR, BUT A COLLECTION OF POINTS/CONSECUTIVE ABNORMAL BEHAVIOR DTERMINES THE CALCULATED THE ANOMALY RISKS]. It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Burge’s teaching with Rau’s teaching in order to effectively evaluate a driver's driving habits for classification reasons using earned weighted values.

In regards to claim 14, Rau modified fails to teach the accident risk score being calculated by adding the processed anomaly scores up to the time of the prediction using a discount factor.  Burge on the other teaches the accident risk score being calculated by adding the processed anomaly/safety scores up to the time of the prediction using a discount factor (Paragraphs 202, 203).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Burge’s teaching with Rau’s teaching in order to effectively evaluate a driver's driving habits for classification reasons using earned weighted values.
In regards to claim 15, Rau modified fails to teach the accident risk score being a weighted sum of the processed anomaly scores with weights, the weights becoming smaller based on the discount factor as temporal distance from the time of the prediction increases.  Burge teaches the accident risk score being a weighted sum of processed anomaly scores with weights, the weights becoming smaller based on the discount factor as temporal distance from the time of the prediction increases (Paragraphs 202, 203).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Burge’s teaching with Rau’s teaching in order to effectively evaluate a driver's driving habits for classification reasons using earned weighted values.
In regards to claim 19, Rau modified fails to teach the accident risk score being calculated by adding the processed anomaly scores up to the time of the prediction using a discount factor.  Burge on the other teaches the accident risk score being calculated by adding the processed anomaly/safety scores up to the time of the prediction using a discount factor (Paragraphs 202, 203).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Burge’s teaching with Rau’s teaching in order to effectively evaluate a driver's driving habits for classification reasons using earned weighted values.
In regards to claim 20, Rau modified fails to teach the accident risk score being a weighted sum of the processed anomaly scores with weights, the weights becoming smaller based on the discount factor as temporal distance from the time of the prediction increases.  Burge teaches the accident risk .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau (US 20190263417 A1) in view of Phan et al. (US 20200057956 A1), Mehta et al. (US 20170161614 A1) and Burge (US 20020111725 A1) as applied above in claim 2, in further view of Savalle et al. (US 20180241762 A1).
In regards to claim 4, Rau modified fails to teach the accident risk score being a sum of the processed anomaly scores within a predetermined period based on the discount factor.  Savalle on the other hand teaches the accident risk score being a sum of the processed anomaly scores within a predetermined period based on the discount factor (Paragraphs 82-83). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Savalle’s teaching with Rau’s teaching in order to effectively evaluate a driver's driving habits for classification reasons using earned weighted values.


Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Rau (US 20190263417 A1) in view of Phan et al. (US 20200057956 A1) and Mehta et al. (US 20170161614 A1) as applied above in claim 5, in further view of Naous (US 20180034685 A1).
In regards to claim 8, Rau modified fails to teach the anomaly score being processed by a step function, the step function outputting the predetermined value as the processed anomaly score when the threshold is exceeded.  Naous on the other hand teaches the anomaly score being processed by a step function, the step function outputting the predetermined value as the processed anomaly score when the threshold is exceeded (Paragraphs 101, 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Naous’ teaching with Rau’s teaching in order 


Claim 11 is/are rejected under 35 U.S.C. 103 as being obvious over Rau (US 20190263417 A1) in view of Phan et al. (US 20200057956 A1) and Mehta et al. (US 20170161614 A1) as applied above in claim 1, in further view of Edkin et al. (US 20190378050 A1).
Rau modified fails to teach the anomaly score is computed from a time series model having an architecture of a dynamic Boltzmann machine. Edkin on the other hand teaches the anomaly score is computed from a time series model having an architecture of a dynamic Boltzmann machine (Paragraph 72).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Edkin’s teaching with Rau’s teaching in order to enable learning algorithms to output accurate anomaly scores effectively.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach the anomaly score is processed by an activation function, the activation function squeezing the processed anomaly score into a range below the predetermined value when the threshold is exceeded, during the time of the filing date of the said invention, there was no prior art at the time of the invention teaching the scope of the said invention.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685